783 N.W.2d 362 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Baruch Armond WINSTON, Defendant-Appellant.
Docket No. 140795. COA No. 293214.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motions to remand and motion for miscellaneous relief are DENIED. The application for leave to appeal the January 29, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.